DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 19 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the face section can be folded away from the opening and attach to the fastener on the base section, while being fixedly attached at the lower periphery. The embodiment detailing the base section having a fastener for retaining the folded face section has the affixed connection along the upper side of the periphery. It is unclear how the face section is retained by the fastener of the base section when it is affixed at the lower periphery.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 17 and the claims that depend therefrom are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 10 and 17 recite the same language that was amended into claims 1 and 14, so that claims 10 and 17 do not further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0079343) in view of Fruge (US 5,881,389) and Hunts (US 2013/0111710).
In regard to claim 1, Chen teaches a head garment comprising: a base section (11) defining an enclosed face opening having a base perimeter, the base perimeter having an upper portion and a lower portion (figures 1-3); a base piping (22) attached to and extending continuously along the lower portion of the base perimeter, the base piping defining a base elongated cavity (see piping formed by 22); a plurality of first elongated magnet (221) oriented inside the base elongated cavity (figures 1-4), each of said plurality of first elongated magnets having a length and a width (paragraphs 0018-0019 and 0020-0023); a face section having a face perimeter (see figures), wherein a portion of the face perimeter is affixed at a connection to a corresponding portion of the base perimeter (see stitched connection along stitch line 14); a face piping (21) attached to and extending along at least a portion of the face perimeter (see 
However, Chen fails to teach the plurality of magnets in the face and base cavity comprising two end magnets and a plurality of internal magnets, wherein each of the plurality of internal magnets in the base elongated cavity comprise two long edges and two short edges, and wherein each of the plurality of internal magnets in the base and face elongated cavity are magnetically attached to adjacent ones of the plurality of first elongated magnets along both short edges of the internal magnet, such that the plurality of first and second elongated magnets forms a continuous malleable barrier within the base and face elongated cavity. Further, Chen fails to teach a magnetic fastener on the base section for retaining the folded back face covering.
Hunts teaches a magnet array comprising a plurality of magnets magnetically attached to each other to form a linear array (see figures 8A and 8B; paragraph 0052 detailing that the assembly can be a plurality of magnets magnetically linked end-to-end). The magnets in the array have a length and a width, with the length being longer than the width (see magnets in figures 8A and 8B). Further, Hunts teaches end magnets (top and bottom magnet of the array) and a plurality of internal magnets there between (middle magnets) (figures 8A, 8B: bottom of paragraph 0052). The magnetic array of Hunts allows the two short edges of the adjacent magnets to magnetically attach to one another, such that the plurality of array of magnets when 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the magnetic fastening arrangement of Chen with the magnetic array arrangement as taught by Hunts, since the magnetic fasteners of Chen provided with multiple internal magnets attached along their short edges forming the array would provide an attachment that seals not allowing for any openings between the magnets. 
Fruge teaches a hood (Hood: 10) with a fastener (magnet: 62) in the base section of the hood for retaining an ear covering folded away from the opening to be held in place when the covering is not needed to cover a user’s ear (see figures 1 and 2). Here we are taking the teaching of a fastener in a hood garment to retain a flap covering in an opened position as desired (Figures 1 and 2).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the hood section of Chen with a fastener to retain a flap in an open positon as taught by Fruge, since the hood section of Chen having a fastener to retain the face covering in an opening position would provide a face covering with perimeter magnets that can be secured to the hood section magnet as desired so the user can access their mouth without the face covering flapping around.

In regard to claim 14, Chen teaches a head garment comprising: a base section (11) defining an enclosed face opening having a base perimeter, the base perimeter having an upper portion and a lower portion (figures 1-3); a base piping (22) attached to and extending continuously along the lower portion of the base perimeter, the base piping defining a base elongated cavity (see piping formed by 22); a plurality of first elongated magnet (221) oriented inside the base elongated cavity (figures 1-4), each of said plurality of first elongated magnets having a length and a width (paragraphs 0018-0019 and 0020-0023); a face section having a 
However, Chen fails to teach the plurality of magnets in the face and base cavity comprising two end magnets and a plurality of internal magnets, wherein each of the plurality of internal magnets in the base elongated cavity comprise two long edges and two short edges, and wherein each of the plurality of internal magnets in the base and face elongated cavity are magnetically attached to adjacent ones of the plurality of first elongated magnets along both short edges of the internal magnet, such that the plurality of first and second elongated magnets forms a continuous malleable barrier within the base and face elongated cavity. Further, Chen fails to teach each of said first and second plurality of magnets having a first magnetic pole portion, a second magnetic pole portion, wherein the first and second magnetic pole portions are opposite poles. Further, Chen fails to teach a magnetic fastener on the base section for retaining the folded back face covering.

It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the magnetic fastening arrangement of Chen with the magnetic array arrangement as taught by Hunts, since the magnetic fasteners of Chen provided with multiple internal magnets attached along their short edges forming the array would provide an attachment that seals, not allowing for any openings between the magnets. Further, each magnet of Chen having multiple poles as taught by Hunts would provide magnets that can rotate to connect so that a connection is formed no matter how the magnet is initially positioned.
Fruge teaches a hood (Hood: 10) with a fastener (magnet: 62) in the base section of the hood for retaining an ear covering folded away from the opening to be held in place when the covering is not needed to cover a user’s ear (see figures 1 and 2). Here we are taking the teaching of a fastener in a hood garment to retain a flap covering in an opened position as desired (Figures 1 and 2).


In regard to claims 10 and 17, the combined references teach wherein a portion of the base perimeter is affixed to a corresponding portion of the face perimeter (Chen: figures 1-4, identifiers 13 and 14: paragraph 0021).

In regard to claims 11 and 18, the combined references teach wherein the portion of the base perimeter is affixed to the corresponding portion of the face perimeter by one of stitching, snaps, hook and loop, buttons or zippers (Chen: figures 1-4, identifiers 13 and 14: paragraph 0021).
In regard to claims 12 and 19, the combined references teach wherein the affixed portion is positioned along the lower portion of the base perimeter (Chen: figures 1-4, identifiers 13 and 14: paragraph 0021).

In regard to claims 15 and 16, the combined references teach wherein each magnet in the first plurality of elongated magnets in the base elongated cavity is positioned to magnetically attach to a corresponding magnet in the second plurality of elongated magnets in the face elongated cavity to extend the face section over at least a portion of the face opening and magnetically seal the face section and said magnetic attraction is configured to press the face piping to seal the face section to the base section (Chen: magnets 211 and 221 in the face and base cavities 21, 22, that align to hermitically seal the face and base together: paragraph 0020).

Claims 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0079343) in view of Saladino (US 2016/0015099), Hunts (US 2013/0111710), and Weijun (CN 204742698).
In regard to claim 1, Chen teaches a head garment comprising: a base section (11) defining an enclosed face opening having a base perimeter, the base perimeter having an upper portion and a lower portion (figures 1-3); a base piping (22) attached to and extending continuously along the lower portion of the base perimeter, the base piping defining a base elongated cavity (see piping formed by 22); a plurality of first elongated magnet (221) oriented inside the base elongated cavity (figures 1-4), each of said plurality of first elongated magnets having a length and a width (paragraphs 0018-0019 and 0020-0023); a face section having a face perimeter (see figures), wherein a portion of the face perimeter is affixed at a connection to a corresponding portion of the base perimeter (see stitched connection along stitch line 14); a face piping (21) attached to and extending along at least a portion of the face perimeter (see piping formed by 21), the face piping defining a face elongated cavity (figures 1-4: paragraphs 0018-0019 and 0020-0023); a plurality of second elongated magnet (211) oriented inside the face elongated cavity (figures 1-4), said at least one first elongated magnet having a length and a width (paragraphs 0018-0019 and 0020-0023); and wherein each of the plurality of first elongated magnets (221) in the base elongated cavity are configured to magnetically attach to a corresponding magnet in the plurality of second elongated magnets in the face elongated cavity (211) to extend the face section over at least a portion of the face opening and magnetically seal the face section to the base section (see paragraph 0020 and the hermitic seal that is formed by the magnets).
However, Chen fails to teach the plurality of magnets in the face and base cavity comprising two end magnets and a plurality of internal magnets, wherein each of the plurality of 
Hunts teaches a magnet array comprising a plurality of magnets magnetically attached to each other to form a linear array (see figures 8A and 8B; paragraph 0052 detailing that the assembly can be a plurality of magnets magnetically linked end-to-end). The magnets in the array have a length and a width, with the length being longer than the width (see magnets in figures 8A and 8B). Further, Hunts teaches end magnets (top and bottom magnet of the array) and a plurality of internal magnets there between (middle magnets) (figures 8A, 8B: bottom of paragraph 0052). The magnetic array of Hunts allows the two short edges of the adjacent magnets to magnetically attach to one another, such that the plurality of array of magnets when attached to another array of magnets forms a continuous malleable barrier there between (see figures 8A, 8B; paragraph 0052).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the magnetic fastening arrangement of Chen with the magnetic array arrangement as taught by Hunts, since the magnetic fasteners of Chen provided with multiple internal magnets attached along their short edges forming the array would provide an attachment that seals not allowing for any openings between the magnets. 
Weijun teaches a head section (1) with an attached face section (3) (see figure 8). The head section (1) and face section (3) are attached together by magnets and also stitching along the side of the opening (13) (figure 8 and English abstract). 

Saladino teaches a hood (Hood: 1) with a fastener (magnet: 12, paragraph 0016) in the base section of the hood for retaining a face covering folded away from the opening to be held in place when the covering is not needed to cover a user’s face (see figures 1 and 2).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the hood section of Chen and Weijun with a fastener to retain a flap in an open positon as taught by Saladino, since the hood section of Chen affixed along the side of the opening as taught by Weijun would teach a head covering having a fastener to retain the face covering in an opening position to provide a face covering with perimeter magnets that can be secured to the hood section magnet as desired so that user can access their mouth without the face covering flapping around.

In regard to claim 21, the combined references teach wherein the fastener is positioned on a side of the base section closer to a back of the base section than to the face opening (Saladino: figures 1 and 2, identifier 12 and paragraph 0016).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the hood section of Chen and Weijun with a fastener to retain a flap in an open positon and attached toward the back of the head covering as taught by Saladino, since the hood section of Chen affixed along the side of the opening as taught by Weijun would teach a head covering having a fastener to retain the face covering away from the opening in an open position to provide a face covering with perimeter magnets that can be secured to the .

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10-12, 14-19 and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,405,591 in view of Saladino (US 2016/0015099). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and US Patent 10,405,591 both detail a head garment with an opening having piping containing elongated magnets for attaching a face covering having piping containing corresponding elongated magnets, the magnets have north and south poles that provide multiple magnetic attraction without end-to-end rotation due to the length of the magnets being greater than the width of the magnets (see claims 1-9 of patent detailing these structures). However, US 10,405,591 fails to teach a magnetic fastener on the base/head covering for retaining the face covering when not needed to cover the user’s face. Saladino teaches a base/head covering (hood: 1) with a magnet (fastener 12: paragraph 0016) for retaining a face covering away from the opening when not needed to cover the user’s face (see figures 1 and 2).
.

Response to Arguments
Applicant's arguments filed 04/29/21 have been fully considered but they are not persuasive. 
Applicant remarks that Chen and Hunts fail to teach the limitation detailing that the plurality of second elongated magnets in the face elongated cavity are magnetically attracted along at least one long edge of the one or more second elongated magnets to the one or more magnets of the fastener in the base section, when the face section is folded at the connection away from the face opening and towards the fastener, to magnetically secure the face section away from the face opening as amended into claims 1 and 14.
The reference to Fruge has been brought into the rejection to teach this limitation as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732